MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                    Feb 05 2015, 10:00 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



APPELLANT PRO SE
J.W.
Carmel, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

J.W.,                                                    February 5, 2015

Appellant-Plaintiff,                                     Court of Appeals Cause No.
                                                         16A01-1406-DR-239
        v.                                               Appeal from the Decatur Circuit
                                                         Court.
                                                         The Honorable Kathleen Tighe
P.B.,                                                    Coriden, Special Judge.
Appellee-Respondent                                      Cause No. 16C01-0805-DR-182




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 16A01-1406-DR-239 | February 5, 2015       Page 1 of 3
[1]   J.W. appeals the trial court’s order reducing P.B.’s child support obligation.

      Finding no error, we affirm.


                                                     Facts
[2]   J.W. (Mother) and P.B. (Father) were married for seventeen years and have

      four children together. In 2008, their marriage was dissolved.


[3]   On January 7, 2013, the trial court issued an order requiring Father to pay

      Mother $227 in weekly child support for the three children who were still under

      the age of nineteen.


[4]   On February 28, 2013, one of Mother and Father’s daughters turned nineteen.

      On May 24, 2013, Father filed a petition to modify child support. The trial

      court recalculated Father’s child support obligation for the two minor children,

      giving Father a parenting time credit for 98 overnights per year. The trial court

      concluded that Father owed $163.50 per week in child support.


[5]   The trial court ordered Father to make weekly payments of this amount to

      Mother and gave him a credit for any amount he may have paid in excess of

      this amount from the date of the filing of the petition. Mother now appeals.


                                   Discussion and Decision
[6]   Mother argues that the trial court incorrectly calculated Father’s child support

      obligation by giving him credit for too many overnights. We will affirm a trial

      court’s award of child support unless it is clearly erroneous, meaning that the

      determination is clearly against the logic and effect of the facts and

      Court of Appeals of Indiana | Memorandum Decision 16A01-1406-DR-239 | February 5, 2015   Page 2 of 3
      circumstances before the court. In re Paternity of Jo.J., 992 N.E.2d 760, 766 (Ind.

      Ct. App. 2013). We will consider only the evidence and reasonable inferences

      supporting the judgment and will not reweigh the evidence or judge the

      credibility of the witnesses. Id.


[7]   Mother claims that Father incorrectly reported the number of overnights he had

      with the children on the child support worksheet that he presented to the trial

      court. Mother argues that, “[w]hen child support is calculated using the actual

      number of overnights, the outcome is significantly different from what was

      ordered . . . .” Appellant’s Br. p. 5. Mother fails to specify what she believes to

      be the correct number of overnights.


[8]   Mother has also failed to include a transcript of the relevant hearing in the

      record. On appeal, the appellant bears the burden of presenting a record that is

      complete with respect to the issue raised. Ford v. State, 704 N.E.2d 457, 461

      (Ind. 1998). Here, we are left with nothing other than the trial court’s order—

      and Mother’s assertion that the order is clearly erroneous—on which to base

      our judgment. We simply do not know what was before the trial court.

      Consequently, we are forced to conclude that Mother has failed to meet her

      burden.


[9]   The judgment of the trial court is affirmed.


      Vaidik, C.J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 16A01-1406-DR-239 | February 5, 2015   Page 3 of 3